173 S.W.3d 71 (2005)
Ex parte Chance Rene SMALLEY and Ingrid Helgesen, Appellants.
Nos. PD-0170-05, PD-0295-05.
Court of Criminal Appeals of Texas.
September 28, 2005.
Blake Withrow, Dallas, for Chance Rene Smalley.
James A. Johnston, Dallas, for Ingrid Helgesen.
Melissa C. Dominguez, Dallas, Matthew Paul, State's Attorney, Austin, for State.
PER CURIAM.
Appellants filed pretrial applications for writs of habeas corpus. These applications were denied by the trial court, and the cases were appealed. The Court of Appeals affirmed, and appellants petitioned for discretionary review. We consolidated these cases for submission. The parties have now filed a joint motion to dismiss on the ground that the underlying prosecutions have been dismissed. We grant the motion. The petitions are dismissed.
MEYERS, J., not participating.